Affirmed and Memorandum Opinion filed August 27, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00545-CR
____________
 
TIMOTHY LEWIS WADE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court
Harris County, Texas
Trial Court Cause No.
1096041
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted appellant of aggravated assault.  Appellant
entered a plea of true to two enhancement paragraphs.  On June 4, 2008, the
trial court sentenced appellant to confinement for forty-five years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes this
appeal is wholly frivolous and without merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no
arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807,
811-12 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  The record was provided to appellant.  On August 7, 2009,
appellant filed a pro se response to counsel=s brief.
We have carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b).